Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Features of the Invention
	The curvature of the flange is a significant feature of this invention.  The curvature of a sloped region 18 described in claim 4 as “an alternating pattern of concave and convex curved regions positioned in said plane perpendicular to said vertical axis (39)” may be viewed in a top plan view of Fig. 1 as shown below:

    PNG
    media_image1.png
    223
    288
    media_image1.png
    Greyscale

The concave and convex curves alternate as one traverses the circumference of the sloped region 18.  The top plan view also shows first (34), second (36) and third (38) contour lines with the third contour line (38) defining a demarcation line between the raised region (16) and the sloped region (18) and the first contour line (34) demarcating the base region (14) and the sloped region (18).
	The sloped region (18) is curved in another manner.  The curvature of the sloped region (18) is described in claims 5 and 6.  The Office does not agree that the first 34, second 36 and third 38 contour lines are defined by the raised region as stated in claim 5.  The first 34 and second 36 contour lines define a convex contoured section 37 therebetween while the second 36 and third contour 38 lines define a concave contoured section 35 therebetween as shown in the side view of Fig. 3 as shown below:

    PNG
    media_image2.png
    124
    288
    media_image2.png
    Greyscale

The sloped region 18 is shown to have a convex contoured section 37 between the first and second contour lines and a concave contoured section 35 between the second and third contour lines.  In claim 6, both contours are stated to be “positioned in a plane parallel to and including said vertical axis (39) of said flange.”  
	Certain contours are best seen by viewing the plan view while other contours are best seen by viewing the side view.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 45a, 53a, 57a, 61a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The tangent lines 45a, 53a, 57a, 61a are not shown in the drawings.  There are some dotted lines in Fig. 1 which have not been labeled.  If these are the tangent lines, it is not coherently illustrated how these lines are tangent or what to these lines are tangent.  Generally, these lines do not appear to be tangent to anything.  See PG Publication No. 2019/0270378, paragraph [0018], lines 17-21.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tangent lines of claims 3, 7, 9, 10, 12 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The tangent lines (each defined by one of the convex curved regions) are not shown.  Of course, the Office is left to guess about which lines are the tangent lines (could be the dotted lines but also could be some other lines)?  To what are they tangent?  Why do the dotted lines (if they, in fact, are intended to be the tangent lines) extend from concave sections rather than convex sections?  Why do only two of the dotted lines intersect the line of stress?  See PG Publication No. 2019/0270378, paragraph [0018], lines 17-21.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
The written specification is inconsistent.  Convex section 49 is described in paragraphs [0014] and [0018] of PG Publication No. 2019/0270378 because the contour projects outwardly in a convex manner as shown in Fig. 1 at its outermost edge.  Sections 43, 47, 51 and 59 all project outwardly at their respective outermost edges in the same manner as section 49, yet these are described as concave sections.  This is only one example.  The entire written specification should be carefully reviewed for clarity and consistency.  Note that the innermost edges of sections 43, 47, 51 and 59 may be bent inward but do not form any concavity on the outer surface of the flange, whatsoever.

Claim Objections
Claims 5-6 and 13-14 are objected to because of the following informalities:  Claim 5 is not aligned with the written specification in that it (1) states that the raised region defines first, second and third contour lines when only the third contour line 38 as shown in Fig. 1 is provided at the outer perimeter of the raised region 16; (2) states that said first and second contour lines define a convex contoured section 37 as shown in Fig. 3 therebetween which actually resides between the second and third contour lines (36, 38, respectively); and (3) states that said second and third contour lines define a concave contoured section 35 as shown in Fig. 3 therebetween which actually resides between the first and second contour lines (34, 36, respectively) .  Claim 13 has similar to identical language as claim 5 and the objection is similar.  Appropriate correction is required.
Claims 9-10 and 16-17 are objected to because of the following informalities:  Claim 9 is inconsistent.  Claim 9 states that “a fifth component aperture positioned on said base region and outwardly of said raised region (first raised region of claim 1).  The positioning of the first and second component apertures as mentioned in claim 1 is “positioned on said raised region (first raised region).”  It is inconsistent to describe the fifth component aperture as being positioned on the base region, when is a similar manner as the first and second component apertures, the fifth component aperture is positioned on a second raised region.  Claim 16 has similar to identical language as claim 9 and is similarly inconsistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 7, 9-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	
Rather than a new matter rejection because the claims are original, this rejection challenges the original disclosure as being incomplete, inconsistent, inaccurate and of such poor condition that no one could reasonably understand the invention as described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3, 12 and 20 discuss the tangent lines and their relationship to a line of stress.
The tangent lines (each defined by one of the convex curved regions) are not shown.  Of course, the Office is left to guess about which lines are the tangent lines (could be the dotted lines of Fig. 1 but also could be some other lines)?  To what are they tangent?  Why do the dotted lines (if they, in fact, are intended to be the tangent lines) extend from concave sections rather than convex sections?  Why do only two of the dotted lines intersect the line of stress, see Fig. 1?  Axis 41 is labeled in Fig. 1.  See PG Publication No. 2019/0270378, paragraph [0018], lines 17-21.  Paragraph [0018] appears to be the only part of the written specification that addresses the tangent lines 45a, 53a, 57a, 61a and the line of stress 68 and the corresponding intersecting relationship of these lines.  Applicant describes a third aspect of a design in lines 11-37 of paragraph [0018] and especially in lines 17-21 of paragraph [0018].
Claim 2 states that ”said sloped region defines a plurality of convex curved regions positioned in a plane perpendicular to said vertical axis (horizontal plane) of said flange.”  Stating where a convex curved region is placed doesn’t mention how the region is convex.  The meaning of claim 2 is that these convex regions must align in a horizontal plane.
Claim 3 states in lines 3-4, “wherein said plurality of convex curved regions (sections 45, 53, 57 and 61) each define a tangent line (tangent lines 45a, 53a, 57a, 61a) positioned in said plane perpendicular to said vertical axis (horizontal plane) and that intersects said line of stress (68).”  When viewing the curvatures in Fig. 1, section 45 is in the upper convex section 35 (conceivably, this could be convex), however, sections 53, 57 and 61 are in the lower concave section 37 and there is no conceivable interpretation that these surfaces are convex.  Claims 12 and 20 require a similar structure as claimed in claim 3 and are similarly rejected.
Claim 4 has the alternating pattern of regions positioned in the same horizontal plane.  There is a problem because the regions/sections (see position of 43, 45, 47, 49, 51, 53, 55, 57, 59, 61) are half shown to be in the upper convex section 35 and half in the lower concave section 37 and they are not in the same horizontal plane.  Claims 11 and 19 have this same alternating pattern of regions and is similarly rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Waymire et al. (US D698302) (Waymire).
Waymire discloses the fuel tank flange, when comparing the various parts and curvatures of regions and sections the Waymire device is structurally the same as the present invention.  
Waymire does not disclose a line of stress and tangent lines as claimed in claims 3, 12 and 20.  However, these elements do not represent a structure and do not define a structural difference because the tangent lines represent the positioning of convex regions in a direction to intersect with a line of stress to reinforce the flange along the line of stress.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waymire in view of Watson (US D632630).
Waymire fails to disclose the fifth aperture.  Watson discloses three raised areas and all associated with an aperture.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add an additional raised region and aperture as taught by Watson to provide access to a different part of the fuel tank remote from a first raised region and aperture.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waymire in view of Watson as applied to claims 9 and 16 above, and further in view of Bosch et al. (US 2008/0185491) (Bosch).
The combination discloses the invention except for the fuel draw tube, fuel return tube, fuel auxiliary tube, level sender assembly and vent assembly.  Bosch teaches a tank flange having apertures and secured within these apertures a fuel draw tube (supply fitting 14), fuel return tube (return fitting 16), fuel auxiliary tube (filler neck fitting 20), level sender assembly (22) and vent assembly (vent fitting 18).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add tubes and assemblies to the apertures in order to provide the appropriate fluid communication necessary to operate the fuel tank.

Response to Arguments
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive.
The gist of applicant’s argument is that I drew lines on the drawings for the present invention and these lines are different than the lines drawn on the Waymire, therefore I believe I deserve an invention.  Applicant doesn’t connect the difference of the lines to any structural difference or claimed difference.
Applicant as stated that lines on the sloped region of Waymire are multiple, discontinuous shading lines.  See the paragraph bridging pages 12 and 13, second sentence of remarks filed 4 April 2022.  There are multiple lines and there are discontinuous lines.  However, there are no shading lines because there is no indication that these lines are shading lines.
Applicant states that the sloped region of Waymire is not shown having distinctive concave and convex regions as the shape of the slope moves upwardly from the base region to the raised region. See the paragraph bridging pages 12 and 13, third sentence of remarks filed 4 April 2022.  Clearly, applicant is incorrect when Fig. 5 is viewed wherein sloped region has concave (CC) region and a convex (CV) region.

    PNG
    media_image3.png
    131
    456
    media_image3.png
    Greyscale


Waymire doesn’t disclose continuous contour lines 34, 36 and 38.  Applicant is not claiming continuous contour lines.
Waymire doesn’t disclose section lines 42, 44, 46, 48, 50, 52, 54, 56, 58 and 60.  Applicant is not claiming section lines.
Applicant’s reasoning for disqualifying the 102 rejection are incorrect, woefully inadequate and somewhat abstract as there doesn’t seem to be any connection between the reasoning and the claims and in particular claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733